United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Hartford, CT,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-347
Issued: September 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 18, 2009 appellant, through her attorney, filed a timely appeal of the
August 19, 2009 merit decision of the Office of Workers’ Compensation Programs. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained fibromyalgia while in the
performance of duty.
FACTUAL HISTORY
On October 29, 2008 appellant, then a 45-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that on April 15, 2002 she first became aware of her chronic
myofascial pain and realized that her condition was caused by her numerous employment-related
sprains and strains. She also suffered from numerous side effects of her medication. Appellant
had fibromyalgia, depression and sleep deprivation which affected her mental capability. She
feared for her personal safety due to management’s actions. In an accompanying October 19,
2008 letter, appellant contended that her myofascial pain, which was primarily in her back, was

caused by unsafe working conditions and an overburdened workload. She contended that a
manager of distribution operations refused to help her with her heaviest workload because she
prevailed in a discrimination complaint she filed against the employing establishment.
Appellant submitted hospital records dated May 15 to November 5, 2008 from Linda U.
McEwen and Bethany W. Michaud, licensed social workers, and Jeremy Mirsky, Ph.D., a
clinical psychologist. Ms. McEwen and Ms. Michaud stated that appellant had depression, posttraumatic stress disorder, fibromyalgia, chronic lower back pain, left carpal tunnel syndrome,
bilateral fasciitis of the feet and anxiety. In reports dated June 1 and July 25, 2008, Dr. Mirsky
addressed the treatment of appellant’s emotional conditions, fibromyalgia and chronic lower
back pain. He concluded that appellant was partially disabled. In a June 11, 2008 medical
report, Dr. J.P. Augustine Noonan, a Board-certified psychiatrist and neurologist, advised that
she sustained post-traumatic stress disorder, myofascial pain and disc disease.
In a November 6, 2008 letter, the employing establishment controverted appellant’s
claim, contending that she failed to submit medical evidence establishing that her claimed injury
was causally related to factors of her employment.
By letter dated November 24, 2008, the Office advised appellant that the evidence
submitted was insufficient to establish her claim. It requested that she submit factual and
medical evidence. Also, on November 24, 2008 the Office requested that the employing
establishment submit factual evidence regarding appellant’s claim.
In a December 8, 2008 letter, the employing establishment contended that appellant’s
emotional conditions were not related to her alleged employment-related condition or factors of
her employment.
By decision dated March 12, 2009, the Office denied appellant’s claim, finding that the
medical evidence was insufficient to establish that she sustained fibromyalgia causally related to
the established work-related duties. In a March 17, 2009 letter, appellant, through counsel,
requested a telephonic hearing with an Office hearing representative.
In a June 1, 2009 medical report, Ms. McEwen stated that she had been treating appellant
for depression and post-traumatic stress disorder during the past year. She stated that appellant
had a history of moderate-to-severe depression. Appellant’s history of fibromyalgia and chronic
pain contributed to and exacerbated her depression. She exhibited a strong desire to maintain her
employment and functional level in spite of these problems. Ms. McEwen advised that
appellant’s mental/emotional and physical symptoms had increased since being placed on the
midnight shift. She stated that proper levels of rest and sleep were essential to maintaining
appellant’s well-being and keeping her chronic conditions at a manageable level. Ms. McEwen
recommended a work schedule that allowed appellant to consistently get the rest she needed to
maintain her health and functional level.
In a May 19, 2009 report, Dr. Jonathan A. Dixon, an attending Board-certified internist,
stated that he had been treating appellant for severe refractory fibromyalgia since 2005. He
related that her condition had been severe since that time and she failed to respond to treatment.
Dr. Dixon advised that appellant had difficulty with prolonged standing, bending and lifting.
Appellant also had decreased endurance due to severe fatigue associated with her fibromyalgia.

2

Her condition severely limited her ability to perform her mail handler work duties. Appellant
had difficulty working an evening shift because the change in her daily sleep pattern markedly
exacerbated her fibromyalgia. Dr. Dixon recommended a daytime work schedule.
In a June 16, 2009 letter, appellant contended that her fibromyalgia was caused by her
alleged March 11, 2000 employment-related injury1 and that her condition had worsened since
she began work on the midnight shift. She averaged two to four hours of sleep per night which
left her exhausted, in more pain and unable to concentrate, focus and memorize.
By decision dated August 19, 2009, an Office hearing representative affirmed the
March 12, 2009 decision, finding that the evidence was insufficient to establish that appellant
sustained fibromyalgia causally related to the established work-related duties.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
1

On June 29, 2008 appellant filed a CA-2 form assigned Office File No. xxxxxx036 alleging that she sustained
an emotional condition due to retaliation by the employing establishment for winning an Equal Employment
Opportunity grievance. She contended that on March 11, 2000 a manager failed to address her work safety concerns
and provide her with help during peak machine running hours. By decision dated January 5, 2009, the Office denied
appellant’s emotional condition claim, finding that the evidence was insufficient to establish a compensable
employment factor. The Board notes that File No. xxxxxx036 has been designated as a master file. The instant
claim, File No. xxxxxx854, has been designated as a subsidiary claim.
2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

3

physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5 Neither the fact that appellant’s condition became apparent during a
period of employment nor her belief that the condition was caused by her employment is
sufficient to establish a causal relationship.6
ANALYSIS
The Office accepted that appellant performed the work duties of a mail handler as
alleged. The Board finds, however, that the medical evidence submitted is insufficient to
establish that her diagnosed fibromyalgia was caused or aggravated by her work-related duties.
The reports from Dr. Mirsky, a clinical psychologist, addressed the treatment of
appellant’s emotional conditions, fibromyalgia and chronic lower back pain. He did not provide
a medical opinion attributing her conditions to the established work-related duties as a mail
handler. Moreover, Dr. Mirsky did not explain how and why those conditions disabled appellant
for work. Medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value.7 The Board finds that Dr. Mirsky’s reports
are insufficient to establish appellant’s claim.
Similarly, Dr. Noonan’s June 11, 2008 report which found that appellant had posttraumatic stress disorder, myofascial pain and disc disease is insufficient to establish her claim.
This evidence does not discuss how these conditions were caused, precipitate or aggravated to by
the established work-related duties. As Dr. Noonan’s report does not contain a reasoned medical
opinion regarding the cause of appellant’s current emotional, myofascial and disc conditions, it is
of limited probative in establishing that she sustained an employment injury causally related to
the accepted employment-related work duties.8
Moreover, Dr. Dixon’s May 19, 2009 report is insufficient to establish appellant’s claim.
Although Dr. Dixon advised that her fibromyalgia caused difficulty with prolonged standing,
bending and lifting and decreased endurance due to severe fatigue which severely limited her
ability to perform her mail handler work duties, he did not discuss how the condition was caused
or contributed to by the established work-related duties.9 The Board finds that Dr. Dixon’s
report is insufficient to establish appellant’s claim.

5

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

6

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

7

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Michael E. Smith, 50 ECAB 313 (1999).

8

Id.

9

Id.

4

The reports from Ms. McEwen and Ms. Michaud, licensed social workers, have no
probative medical value in establishing appellant’s claim. A licensed social worker is not
considered to be a physician as defined under the Act.10
The Board finds that there is insufficient rationalized medical evidence to establish that
appellant sustained fibromyalgia causally related to the accepted factors of her federal
employment as a mail handler. Appellant did not meet her burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained fibromyalgia
while in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the August 19, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Ernest St. Pierre, 51 ECAB 623, 626 (2000); 5 U.S.C. § 8101(2).

5

